uniform issue list legend taxpayer a amount b ira c broker d dear this is in response to your request of representative for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code through your authorized the following facts and representations have been submitted under penalty of perjury in support of the ruling requested on -year old you area you instructed broker d to transfer amount b from ira c to your personal account and purchase stocks assets you intended to deposit amount b back into ira c within the time permitted by law to avoid receiving a taxable_distribution broker d’s representative whom you dealt with for many years told you incorrectly that the time period for making a tax free rollover wa sec_90 days instead of days as required by code sec_408 page you checked with broker d’s representative on two later occasions prior to the expiration of the 60-day period each time he told you the time period for making a tax free rollover wa sec_90 days on from your personal account to ira c broker d re-deposited amount b after the 60-day period had expired during late broker d’s representative informed you the information he had given you about a 90-day rollover time period was incorrect you represent that no other amount was distributed from ira c within the one year period since the original distribution based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408i received by an individual from an ira if at page any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented demonstrates that you relied on erroneous advice from broker d’s representative advice that he reconfirmed to you on several occasions the failure to redeposit amount b into ira c within the 60-day period was due to the representative’s error and beyond your reasonable control therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions amount c re-deposited in ira c on will be considered rollover_contributions within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent page a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact please address all correspondence to at sincerely yours bonn te kettle uh employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose
